t c no united_states tax_court clajon gas co l p aquila gas pipeline corp tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date partnership c owned and operated natural_gas gathering systems to transport gas purchased from natural_gas producers c treated certain pipeline and related components of the gathering systems as natural_gas production assets within asset class of revproc_87_56 1987_2_cb_674 with a 7-year recovery_period held because c’s use of its gathering systems determines the proper asset class and because c was not a natural_gas producer the components in guestion are not within asset class rather they are used by c to transport gas and are therefore within asset cla sec_46 with a 15-year recovery_period we shall follow our decision in 109_tc_416 revd 172_f3d_1255 10th cir -- - michael thompson martin m loring and lori j sellers for petitioner robert m morrison michael c prindible and todd a ludeke for respondent halpern judge by notices of final_partnership_administrative_adjustment dated date respondent made adjustments to partnership returns filed by clajon gas co l p clajon for taxable years ending date date date and date the audit years taking into account issues and items resolved by the parties the sole adjustments in dispute are respondent’s adjustments reducing clajon’s deduction for pipeline depreciation as follows tax_year ended adjustment dollar_figure big_number big_number big_number the issue for our decision is the proper cost_recovery period to be used by clajon in determining its depreciation_deductions for the property in question unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner bears the burden_of_proof rule a - - findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference principal_place_of_business at the time the petition was filed clajon’s principal_place_of_business was in san antonio texas natural_gas production process natural_gas is extracted from the earth through gas wells it leaves the earth at the wellhead and passes into flow_lines the flow_lines carry the gas to a separator located at the well site or to a central production facility which serves two or more wells where among other things oil water and sand are removed from the gas the gas next flows to a meter installation for measurement and then enters a gathering system a gathering system is a system of interconnected subterranean pipelines and related facilities including compression stations and metering installations that aggregates gas from multiple wells for delivery to a transmission line or a gas processing plant a gathering system’s smaller diameter pipelines sometimes called feeder lines or lateral lines connect individual wells or one or more central production facilities to larger diameter lateral lines or trunk lines that - eventually deliver the gas to a gas processing plant or toa transmission line gas containing substantial amounts of natural_gas liquids ngls such as ethane propane butane and natural gasoline termed wet gas must be fractionated to remove ngls before the gas can be transmitted to consumers fractionation occurs at gas processing plants where the resulting components are residue gas primarily methane and extracted ngls the ngls are delivered by truck rail or pipeline to another specialized processing plant for further fractionation and marketing the residue gas is delivered to a transmission line the person extracting the gas from the earth may own the gathering system or it may be owned by an independent pipeline company a company not in the business of extracting gas from the earth clajon’s gathering systems during the audit years clajon’s activities included purchasing transporting processing and selling natural_gas and ngls clajon owned six natural_gas gathering systems all located in texas the texas gathering systems and two natural_gas processing plants one in college station texas which was closed in early and one in la grange texas the texas gathering systems were known as the southeast texas pipeline system which gathered wet gas for delivery to the processing - - plants and the mentone pipeline system gomez pipeline system maverick county pipeline system rhoda walker pipeline system and panola county pipeline system which gathered gas containing little or no ngls termed lean gas for delivery to purchasers’ transmission pipelines the panola and rhoda walker systems provided compression and dehydration services the gomez and mentone systems provided dehydration services the texas gathering systems included more than big_number miles of feeder lateral and trunk lines clajon via the texas gathering systems purchased and transported gas from third- party gas producers and more than big_number wells clajon did not own any oil or natural_gas reserves and did not own an economic_interest in any well connected to the texas gathering systems clajon’s contractual relationships during the audit years gas flowed through the texas gathering systems under the following types of contracts wellhead purchase contracts gas processing contracts and gas transportation contracts under a wellhead purchase contract clajon purchases a producer’s gas at a meter located at the producer’s well the price may be fixed or it may be calculated based upon the price received by clajon for residue gas at the tailgate of the gas processing plant -- - a gas processing contract is similar except that clajon and the producer share revenues from clajon’s sale of extracted ngls and residue gas under a gas transportation contract clajon charges its customers a fee to move gas through one of the texas gathering systems depreciation_adjustments in dispute respondent’s adjustments to pipeline depreciation consist of separate adjustments with respect to pipelines compressor stations and meter runs clajon depreciated those assets using a 7-year recovery_period respondent determined that clajon should have used a 15-year recovery_period we shall generally refer to the foregoing elements of clajon’s gathering system collectively and without distinction as gathering pipelines opinion i introduction this case involves a dispute as to the length in years of the recovery_period that clajon must use in calculating its annual depreciation_deductions for the gathering pipelines on similar facts we decided in the commissioner’s favor in 109_tc_416 revd 172_f3d_1255 10th cir petitioner urges us not to follow our decision in duke energy and to adopt the reasoning of - jj - the court_of_appeals for the tenth circuit in that case 172_f3d_1255 10th cir revg 109_tc_416 as explained below we follow our decision in duke energy and we hold that the proper recovery_period for the gathering pipelines i sec_15 years il applicable statutory and administrative provisions sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear of property used in a trade_or_business sec_167 b references sec_168 for determination of the depreciation deduction in the case of property to which sec_168 applies sec_168 is entitled accelerated_cost_recovery_system and it sets forth a cost_recovery system based not on the useful_life of an item of property but instead on certain congressionally determined accelerated recovery periods in pertinent part sec_168 provides the depreciation deduction provided by sec_167 for any tangible_property shall be determined by using the applicable_recovery_period pursuant to sec_168 and e the recovery_period for property is based upon but generally is shorter than its class_life sec_168 defines class_life as the class_life which would be applicable with respect to any property as of january - - under subsection m of sec_167 sec_167 in pertinent part provided for depreciation based on the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group sec_167 which was added to the internal_revenue_code by sec_109 of the revenue act of publaw_92_178 stat codified with certain modifications the asset_depreciation_range adr system described in sec_1_167_a_-11 income_tax regs and in particular the regulations’ adoption of asset guideline classes and periods or class lives see h rept 1972_1_cb_498 s rept 1972_1_cb_559 consistent with the directive in sec_167 to prescribe class lives for depreciable assets sec_1 a - b income_tax regs provides that asset guideline classes and periods lives will be established supplemented and revised and will be published in the internal_revenue_bulletin the regulation references revproc_72_10 ' sec_167 was deleted from the internal_revenue_code by the omnibus budget reconciliation act of publaw_101_508 sec a stat - a notice of proposed rulemaking was published in the federal_register on date f_r and a treasury_decision setting forth final regulations was published in the federal_register on date f_r see t d 1971_2_cb_132 the final regulations were subsequently modified in to conform the adr system to sec_167 see t d 1973_1_cb_82 --- - c b as setting forth the applicable asset guideline classes revproc_72_10 was the first of several revenue procedures establishing asset guideline classes each superseding or obsoleting its predecessor and culminating in revproc_87_ 1987_2_cb_674 revproc_87_56 is the revenue_procedure establishing asset guideline classes that is in effect for purposes of this case the revproc_87_56 asset guideline classes at issue in this case are as follows asset class exploration for and production of petroleum and natural_gas deposits includes assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas including gathering pipelines and related storage facilities also includes petroleum and natural_gas offshore transportation facilities used by producers and others consisting of platforms other than drilling platforms classified in class compression or pumping equipment and gathering and transmission lines to the first onshore transshipment facility asset class pipeline transportation includes assets used in the private commercial and contract carrying of petroleum gas and other products by means of pipes and conveyors the trunk lines and related storage facilities of integrated petroleum and natural_gas producers are included in this class revproc_87_56 1987_2_cb_674 was issued to take into account amendments made to sec_168 as part of the tax_reform_act_of_1986 publaw_99_514 100_stat_2121 - property within asset class 1s assigned a class_life of years and has a recovery_period of years property within asset cla sec_46 is assigned a class_life of years and has a recovery_period of years revproc_87_ c b pincite tii class lives are composite lives historical material pertaining to the adr system establishes that the class lives contemplated in sec_1 a - b income_tax regs and established by revproc_87_ supra and preceding revenue procedures are composite lives in other words each class_life is based on the useful lives of the assets constituting the class but does not necessarily equal the useful_life of any constituent asset in date contemporaneous with the adoption of sec_1_167_a_-11 income_tax regs by t d 1971_2_cb_132 the department of the treasury published asset_depreciation_range adr system u s government printing office o0-428-904 hereafter referred to as treasury publication or t p the treasury publication states that in with the publication the recovery periods assigned to property within and are in accordance with sec_168 and e which together provide that the recovery_period for property with a class_life of or more years but less than years is years and the recovery_period for property with a class_life of or more years but less than years i sec_15 years of revproc_62_21 1962_2_cb_418 the treasury introduced a fundamental change in the concept of depreciation t p pincite- the fundamental change was to classify assets on a basis other than the particular life of the particular asset to the particular user id pincite on the new basis assets were classified as a stock of capital even though assets within a class were heterogeneous with respect to ages useful lives and physical characteristics id assets within the class would have individual lives far longer and far shorter than the guideline_class life id pincite the treasury publication describes revproc_62_21 as providing a substitute for the thousands of asset classifications of the previous system id pincite under revproc_62_21 assets were grouped by broad industrial classifications and by certain broad general asset classifications with a ‘guideline life’ established for each of these classes id pincite an examination of the asset guideline classes in revproc_62_21 discloses that generally the classes are tied to particular business activities the drafters of the revenue_procedure recognized that the anticipated useful_life of many assets even the same types of assets will vary in accordance with the experience of persons using such assets the drafters assumed that persons in the same business activity would have similar experiences and except for assets -- used by businesses generally eg trucks and railroad cars generally classified assets by business activity the treasury publication describes the adr and class_life system then being established by treasury_decision t d 1971_2_cb_132 adopting sec_1_167_a_-11 income_tax regs as essentially an extension and modification of the asset_guideline_class approach taken in revproc_62_21 t p the treasury publication describes adoption of the new system as being prompted in part by recognition that it had been more than years since there had been any significant changes in the guidelines classes or lives and requests from members of congress that treasury study the adequacy of the then existing depreciation allowances id pincite reflecting the approach that had been taken in revproc_62_21 supra and sec_1 income_tax regs congress in sec_167 provided that for each class of property the secretary must prescribe a class_life that reflects the anticipated useful_life of that class of property to the industry or other group pursuant to that mandate the secretary had the authority to and did subdivide industries establishing asset guideline classes inclusive of one or more sectors of the industry and exclusive of others thus the same asset used in more than one sector of an industry might be - - included in two or more asset guideline classes each with its own different class_life ’ gathering pipelines are subject_to depreciation by both natural_gas producers under and pipeline companies under iv duke energy in duke energy natural_gas corp v commissioner t c pincite we concluded that the taxpayer’s gathering systems were used primarily by a pipeline company the taxpayer to carry gas to a production facility which brings them within asset cla sec_46 in reaching that conclusion we rejected the taxpayer’s argument that its gathering systems are included in asset class because the systems are used by petroleum and natural_gas producers to produce natural_gas in that the systems are essential to the production and sale of gas in the market id we noted the mere fact that the gathering systems may for example revproc_87_56 1987_2_cb_674 provides that assets used in the drilling of onshore oil_and_gas wells are generally includable within asset class which has a 6-year class_life and a 5-year recovery_period asset class specifically excludes assets used in the performance of any of these activities by integrated petroleum and natural_gas producers for their own account asset class on the other hand which specifically pertains to assets used by petroleum and natural_gas producers for drilling of wells and production of petroleum and natural_gas has a 14-year class_life and a 7-year recovery_period an onshore oil drilling rig therefore has a shorter class_life and recovery_period if owned and used by a person whose sole activity is well drilling than it would have if owned and used by an integrated oil_and_gas producer have helped producers produce and sell their gas in the market does not mean that the systems are exploration or production assets within asset class id in reversing our decision in duke energy the court_of_appeals for the tenth circuit reasoned that the plain language of asset class leads most logically to a reading that includes duke’s gathering systems even though they are ‘used by’ producers through contractual arrangements with duke duke energy natural_gas corp v commissioner f 3d pincite the court_of_appeals stated that duke’s gathering systems are literally used by producers for gas production in a number of different ways id pincite noting the parties’ agreement that producers would not be able to produce natural_gas in the absence of an adequately designed gathering system id after reviewing the overall function and usage of gathering systems the court_of_appeals stated that the economic character of duke’s gathering activities is more akin to production than pipeline operation id pincite the court_of_appeals rejected the government’s argument that the words used by in incorporate an ownership requirement reasoning ‘use’ does not mean ‘own’ in either the legal dictionary definition of the word use nor in everyday parlance id ultimately the court concluded as follows -- - because of the primary use of gathering systems in the process of producing natural_gas as well as the plain language of the asset class descriptions duke’s gathering systems fit more logically within asset class than asset cla sec_46 fn ref omitted id pincite v nonapplication of golsen v commissioner under the rule_of 54_tc_742 affd 445_f2d_985 10th cir this court will the court_of_appeals for the tenth circuit distinguishes between gathering pipelines which fall within asset class and trunk lines and related storage facilities which fall within asset cla sec_46 stating that it is undisputed that trunk lines and gathering systems are mutually exclusive terms referring to different types of pipeline systems 172_f3d_1255 10th cir revg 109_tc_416 petitioner argues that clajon’s trunk lines are part of its gathering system and like the rest of the system must be included within petitioner urges that we distinguish the court of appeals’ classification of trunk lines on the basis that that court must have considered duke energy’s trunk lines to be transmission rather than gathering pipelines because we conclude that all of the pipelines in the texas gathering systems fall within we need not address the court of appeals’ refusal to treat trunk lines as part of the gathering system for asset classification purposes in concluding that petitioner’s trunk lines are includable within we obviously reject petitioner’s suggestion that the specific inclusion within of trunk lines of integrated natural_gas producers necessarily implies the exclusion of its trunk lines from that asset class since it is not an integrated natural_gas producer we view the quoted language as simply intended to clarify that an integrated producer’s trunk lines are not to be considered gathering pipelines includable within that language has no bearing upon the inclusion within of trunk lines owned and used by a pipeline company like petitioner -- - follow a court_of_appeals decision which is squarely in point where appeal from our decision lies to that court_of_appeals at the time the petition was filed clajon’s principal_place_of_business was san antonio texas pursuant to sec_7482 b e an appeal from our decision in this case would likely lie to the court_of_appeals for the fifth circuit where there is no authority on point we are therefore not required by golsen to follow the court_of_appeals for the tenth circuit’s decision in duke energy natural_gas corp v commissioner supra vi the gathering pipelines fall within rather than because clajon was not a producer and it is clajon’s use that is relevant a analysi sec_1 clajon was not a producer of natural_gas in order for the gathering pipelines to be included in it is necessary that they be used by a natural_gas producer for production of natural_gas there is thus both an actor requirement used by and an activity requirement the production of natural_gas necessary for classification the actor requirement is satisfied if the gathering pipelines are used by a natural_gas producer duke energy conceded that it was not a producer of gas as that term is used in the asset class descriptions of macrs duke energy natural_gas corp v commissioner f 3d pincite n apparently referring to the asset guideline classes set forth in revproc_87_56 supra although petitioner has not specifically conceded nor has it been stipulated that clajon is not a producer of natural_gas counsel for petitioner tacitly admitted as much during the trial and again during the posttrial oral argument similarly petitioner’s expert witness acknowledged that a gas gatherer is not a producer of natural_gas therefore we find that clajon was not a producer as that term is commonly used in the natural_gas industry authorities in the oil_and_gas field agree see williams meyers manual of oil_and_gas term sec_846 11th ed generally defining a producer as a n operator who owns wells that produce gas ’ the relevant use under and is that of the taxpayer clajon a introduction in duke energy natural_gas corp v commissioner supra the court_of_appeals focused upon industry rather than taxpayer usage of duke energy’s gathering system it concluded within the industry and in the functional and contractual relationship between producers and nonproducer gathering system owners duke’s gathering systems are literally used by producers for gas ’ the parties have stipulated that clajon owns no oil or natural_gas reserves nor does it own an economic_interest in the wells connected to the texas gathering systems -- - production id pincite this focus fails to take into account and is contrary to an important aspect of the regulations authorizing the issuance of revproc_87_56 1987_2_cb_674 and its predecessor revenue procedures the regulations reguire not only that property be classified by the type of activity in which the property is used but also that the taxpayer depreciating property on the basis of a particular class_life must itself be engaged in be the actor in the activity described in the asset_guideline_class moreover the court of appeals’ focus fails to take into account the segmented approach to the natural_gas industry taken in revproc_87_56 supra b the regulations sec_1_167_a_-11 6b income_tax regs states that property shall be included in the asset_guideline_class for the activity in which the property is primarily used and that p roperty shall be classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activities emphasis added because the regulation considers the substantiality of the primary use activity in relation to all of the taxpayer’s activities we interpret the regulation as comparing a part to the whole e one of the taxpayer’s activities is compared to all of the taxpayer’s activities so that it is the taxpayer’s primary use of the property that is relevant it is thus the taxpayer’s primary use of the property and not some other person’s use that determines classification the taxpayer in question of course is the person electing to use asset guideline classes for purposes of computing its depreciation_deductions for property placed_in_service during the year ’ that it is only the electing taxpayer’s use that counts is verified by the special rule in the regulations that applies to leased property after stating the general_rule that property shall be included in the asset_guideline_class for the activity in which the property is generally as in this case the taxpayer is the owner of the property see however sec_1_167_a_-4 income_tax regs which provides for lessee depreciation of permanent leasehold improvements to a lessor-owner’s premises see also depot investors ltd v commissioner tcmemo_1992_145 allowing lessee cost_recovery of a leasehold improvement over the remaining lease_term sec_1_167_a_-11 income_tax regs provides the allowance for depreciation of eligible_property to which the taxpayer elects to apply this section shall constitute the reasonable allowance for depreciation of such property under sec_167 emphasis added although clajon is a partnership and thus not itself subject_to the income_tax see sec_701 partners not partnership subject_to income_tax the depreciation deduction is taken in computing clajon’s taxable_income see sec_703 and the regulations provide that if a partnership places eligible_property in service the partnership is to make the election to apply sec_1_167_a_-11 income_tax regs sec_1 a - e income_tax regs - - primarily used sec_1 a -11 b 6b income_tax regs cross-references paragraph e 111i for the rule for leased property the referenced paragraph provides in the case of a lessor of property claiming an allowance for depreciation of leased property unless there is an asset_guideline_class in effect for lessors of such property the asset_guideline_class for such property shall be determined as if the property were owned by the lessee emphasis added that provision would be wholly unnecessary under the industry usage rationale of the court_of_appeals in duke energy natural_gas corp v commissioner supra ’ moreover the regulation drafter’s analogy to deemed ownership by the lessee strengthens the presumption that in general outside the special case for leased property it is the taxpayer-owner’s use of property that determines its proper classification it is true that in the case of the activity--based classifications ' revproc_87_56 supra does not specifically under that rationale the fact that the property in guestion is leased would have no bearing whatsoever on the determination of the asset_guideline_class for such property for it is of no consequence whether the lessor or lessee of property is considered the owner if as stated by the court_of_appeals for the tenth circuit in duke energy natural_gas corp v commissioner supra pincite primary use of the property is unrelated to ownership ‘t some of the asset guideline classes set forth in revproc_87_56 1987_2_cb_674 are based upon the type of property such as trucks or railroad cars as distinguished from the continued --- - state that only the taxpayer’s activities are relevant we conclude however that because such limitation is contained in the regulations pursuant to which revproc_87_56 supra was issued it is implicit in all activity-based classifications including and we must therefore look to such classifications to see which describes petitioner’s activities i continued activity in which property is used the dissenters assume that as described by judge foley the central issue in this case is whether clajon’s gathering pipelines were used by producers for production of natural_gas judge foley finding no ambiguity in the verb to use criticizes us for failing to be governed by the plain language of the dissenters ignore the fact that a similar criticism could be leveled against them since the plain language of which includes assets used in carrying gas emphasis added unambiguously includes clajon’s pipelines assuming arguendo that the producers use clajon’s pipelines rather than simply benefit from clajon’s own use of its pipelines the central issue is which use -- the producers’ or clajon’s --- controls the determination of the proper recovery_period the proper inquiry is not whether is or is not ambiguous but rather whether is applicable at all the dissenters’ reliance on the plain language of to support their analysis is also undercut by their ultimate reliance not on the plain language of but on the regulations which clarify that the primary use of property controls its classification under revproc_87_56 moreover the dissenters fail to reconcile their plain language analysis with the special rule for leased property found in sec_1 a -11 e income_tax regs that rule which in effect looks to the lessee’s primary use of property in determining its proper asset_guideline_class necessarily implies that under the general_rule applicable to nonleased property e under the first sentence of sec_1 a - b ob income_tax regs it is the owner-taxpayer’s primary use of property that determines its proper asset continued -- - cc revproc_87_56 intra-industry asset classes the focus of the court_of_appeals on industry usage of gathering pipelines also ignores the fact that revproc_87_56 1987_2_cb_674 does not provide one asset_guideline_class for the whole gas industry rather several classifications apply to the industry each designed to encompass a segment of the industry including offshore drilling drilling of oil_and_gas wells exploration for and production of petroleum and natural_gas deposits pipeline transportation natural_gas production plant gas utility trunk pipelines and related storage facilities and liguefied natural_gas plant that segmented approach to the oil_and_gas industry is entirely consistent with the statutory scheme under former sec_167 the depreciation allowance for property continued guideline_class thus judge foley’s interpretation of the third sentence of sec_1_167_a_-11 b income_tax regs as referencing the insubstantiality of anyone’s primary use of property in relation to all of the taxpayer’s activities is not sustainable moreover we note that had clajon leased rather than owned its gathering systems the lessor would have been required by the regulations to treat clajon’s not the producers’ primary use of such systems as controlling the determination of the proper asset_guideline_class there is no conceivable basis for interpreting sec_1 a - b ob income_tax regs as treating the producer’s primary use as controlling where the pipeline company owns rather than leases its gathering systems - - included in any asset_guideline_class must be based upon the class_life prescribed by the secretary which reasonably reflects the anticipated useful_life of that class of property to the industry or other group emphasis added such an approach is also consistent with treasury’s description of sec_1 a - income_tax regs as essentially an extension of the composite class_life system adopted in revproc_62_21 1962_2_cb_418 see supra sec iii asset class asset_guideline_class describes property including gathering pipelines used by natural_gas producers since however we have found that petitioner is not a natural_gas producer its gathering pipelines are not property given the composite nature of class lives that is an appropriate result if a taxpayer is not engaged in the activity described in an asset_guideline_class then the associated class_life is not representative of the life of any class of business_assets owned by him only by coincidence would the class_life be the useful_life of any asset owned by the taxpayer to permit such a taxpayer to depreciate a particular asset or type of asset on the basis of a composite class_life designed for a completely different group of taxpayers utilizing a completely different mix of assets would be to frustrate the overall intent and design of the class_life system adopted by congress and implemented by the -- - regulations and by revproc_87_56 supra petitioner is not a gas producer and therefore has no claim on the point is aptly illustrated by the treatment of drilling equipment under revproc_87_56 supra asset class entitled drilling of oil_and_gas wells provides a 6-year class_life and 5-year recovery_period for assets used in the drilling of onshore oil_and_gas wells eg an oil or gas drilling rig the same assets used by petroleum and natural_gas producers fall within which as noted above provides a 14-year class_life and 7-year recovery_period just as a drilling rig may have two different class lives and recovery periods depending upon the asset class within which it is includable so too may gathering pipelines be subject_to different class lives and recovery periods depending upon the user and the asset class appropriate to that user asset cla sec_46 petitioner argues that is intended to encompass only transmission pipelines in support of its argument petitioner states that within the natural_gas industry the term ‘transportation pipeline’ is synonymous with ‘transmission pipeline’ and that the federal energy regulatory commission ferc distinguishes between gathering over which it lacks jurisdiction and the interstate transportation of natural_gas over which it has jurisdiction a distinction upon which the - - court_of_appeals for the tenth circuit also relies see duke energy natural_gas corp v commissioner f 3d pincite2 we reject petitioner’s argument for several reasons to begin with although entitled pipeline transportation encompasses assets used in the private commercial and contract carrying of gas by means of pipes emphasis added the alleged term of art transportation nowhere appears in the descriptive language of and it is clear that clajon’s primary use of its gathering pipelines is in carrying gas ' thus the plain in our discussion to this point we have not distinguished between the pipelines compression stations and metering installations constituting what we have termed the gathering pipelines although respondent made separate adjustments with respect to such components the adjustments were similar and the bulk of the adjustments in excess of percent were with respect to the pipelines less than percent were with respect to the meter runs we have had no need to distinguish among the components since the issue is whether petitioner is a natural_gas producer not whether the components of its gathering system are within the meaning of the term gathering pipelines as it is used in with respect to the placement of such components within certainly clajon’s primary use of its pipelines wass in carrying or transporting gas moreover because the sole function of field compression is in the words of petitioner’s expert to push the gas from one location to another through the gathering system the same is true of clajon’s compressor stations the so-called meter runs are not separately discussed in either the trial record or the briefs however if they are simply meters used to ascertain the quantity of gas flowing through the pipelines the definition of a meter set forth in williams meyers manual of oil_and_gas terms 11th ed we see no reason to differentiate them from the pipelines in terms of primary use - - language of supports the inclusion of clajon’s gathering pipelines within that asset class secondly we do not agree with the conclusion of the tenth circuit_court of appeals that ferc’s distinction between gathering and transmission lines necessarily establishes that ferc considers gathering systems as related to production ’ see duke energy natural_gas corp v commissioner supra pincite in sec_1 of the natural_gas act of pub l 52_stat_821 currently codified pincite u s c sec b nga it is provided that the nga shall apply to the transportation of natural_gas in interstate commerce but shall not apply to the production or gathering of natural_gas the quoted language indicates that congress considered gathering to be separate and distinct from production indeed had it considered gathering to be included within the term production congress would not have found it necessary to separately exclude both from federal regulation moreover that ferc does not consider gathering and transportation of gas to be mutually exclusive terms is illustrated by another decision of although we have found that petitioner’s gathering pipelines are ineligible for inclusion within a finding that such pipelines are primarily production related might justify their classification in the hands of a nonproducer as personal_property with no class_life entitled to the same 7-year recovery_period see revproc_87_56 1987_2_cb_674 petitioner has not on brief argued for such classification -- p7 - the court_of_appeals for the tenth circuit which involved the question of ferc jurisdiction over an interstate gathering system see 905_f2d_1403 10th cir in that case ferc had asserted jurisdiction over the system on the basis that the primary function of the system was the transportation of natural_gas in interstate commerce id pincite the court_of_appeals disagreed that transportation was the primary function of the system if transportation was only incidental to an exempt_function of the system ie gathering natural_gas some transportation must occur to move the gas from the wellhead in some manner what the commission must decide in applying the primary function test is whether that transportation is incidental to traditional gathering functions and thus exempt from its jurisdiction id pincite1 fn ref omitted it is clear however that both ferc and the court agreed that gathering pipelines are used to transport natural_gas thirdly although petitioner’s expert was of the opinion and respondent’s principal expert did not disagree that gathering pipelines have a shorter useful_life than do transmission or distribution pipelines ’ that does not persuade 's distribution pipelines like transmission pipelines carry lean gas they are fed by transmission pipelines and connect to the premises of the ultimate consumers of the gas continued - us that the class_life of years assigned to is inappropriate for gathering pipelines the class_life of years assigned to is a composite life and petitioner has made no showing that on a composite basis that life does not fairly balance the relatively short life of gathering pipelines against the relatively long lives of transmission or distribution pipelines b conclusion because clajon is not a producer of natural_gas and because it is clajon’s use of its gathering pipelines that is continued see williams meyers manual of oil_and_gas terms 11th ed there is nothing in the record to indicate that the useful_life of gathering pipelines is so short that placing them in the same asset class as transmission and distribution pipelines would be somehow inappropriate respondent’s principal expert did not disagree with the statement by petitioner’s expert that the life of a natural_gas gathering system cannot exceed the life of the gas field or fields that it serves respondent’s expert stated however that gas gathering areas are extended and gathering pipelines are added to the system as new wells are developed within the field a process that may continue for years or more he also noted that new technology or enhanced recovery can extend the life of an oil or gas field which will extend the life of a gathering system such longevity is exemplified by clajon’s southeast texas pipeline system which has been in operation since the late 1970s it is also a fact that gathering pipelines transporting lean gas directly to customer transmission lines such as those constituting clajon’s five smaller gathering systems are not subject_to the corrosive elements that tend to shorten pipeline useful_life moreover the experts appeared to agree that even pipelines carrying raw gas remain in service throughout the life of the gas field or fields that they serve - - relevant under such gathering pipelines were not used by a natural_gas producer as reguired for inclusion within such asset_guideline_class rather clajon’s gathering pipelines are includable within since they are assets used by clajon in the carrying of gas by means of pipes and conveyors vii conclusion clajon is required to depreciate the gathering pipelines utilizing a 15-year recovery_period decision will be entered under rule reviewed by the court cohen gerber ruwe whalen colvin chiechi laro gale and thornton jj agree with the majority opinion ‘7 in its petition petitioner argues in the alternative that most of clajon’s gas gathering assets may also be properly classified in asset guideline cla sec_49 which provides a 14-year class_life and a 7-year recovery_period for natural_gas production plant revproc_87_56 1987_2_cb_674 petitioner has failed to pursue its alternative argument on brief we conclude therefore that petitioner has abandoned its alternative argument see nicklaus v commissioner t cc n - - wells c j dissenting i respectfully dissent in the instant case the majority opinion states that it will follow our opinion in 109_tc_416 which was reversed by the united_states court_of_appeals for the tenth circuit 172_f3d_1255 10th cir in rejecting the plain language analysis of revproc_87_56 1987_2_cb_674 by the court_of_appeals however the majority opinion in the instant case does not rely on this court’s rationale in duke energy natural_gas corp rather the majority injects yet another rationale based upon its reading of the regulations to decide that petitioner must depreciate its gathering system using a 15-year recovery_period instead of a year recovery_period while i agree with judge foley’s dissent i have an additional point i would like to raise revenue procedures are published to guide taxpayers who are permitted to rely on them we should not read an ownership requirement into revproc_87_56 c b where its plain language does not require it in sec_167 congress delegated respondent broad powers to promulgate regulations to determine the class lives of property used in the natural_gas industry respondent promulgated regulations pursuant to that authority and indicated that the class guidelines would be published pursuant to that --- - authority revproc_87_56 reflects respondent’s class-life determinations rather than providing guidance to taxpayers revproc_87_ has produced considerable confusion and uncertainty in duke energy natural_gas corp v commissioner supra this court and the court_of_appeals for the tenth circuit considered the question before the court today and arrived at contrary results the majority opinion now offers another rationale for its result revproc_87_56 only requires that assets be used by natural_gas producers to gqualify under section in the instant litigation respondent asserts that assets must be both used and owned by natural_gas producers revenue procedures are promulgated to provide clear and precise guidance to taxpayers and i would hold respondent to the plain language of that published guidance ’ to require taxpayers to consult a team of tax attorneys to decipher that guidance frustrates the very purpose for which it was issued swift beghe foley vasquez and marvel jj agree with this dissenting opinion ‘it note that we have held that the commissioner may not choose to litigate against an official position the commissioner has published without first revising or revoking that position rauenhorst v commissioner t c __ date 94_tc_685 see 88_tc_529 affd in part and revd in part 851_f2d_1492 d c cir see also slechter v commissioner tcmemo_1987_528 - - beghe j dissenting elementary economic analysis supports the conclusion of judge foley who tried this case that the gathering system assets in issue are class assets used by producers for production of natural_gas under revproc_87_56 1987_2_cb_674 petitioner’s gathering systems are used for production of natural_gas by all the well owners operators producers from whose wells originated the gas processed through the systems this is true notwithstanding such producers do not own and operate any gathering system with most such producers selling to petitioner at the wellhead the bulk of the gas processed through a system’ and a few other such producers paying petitioner fees for processing their gas through the system back in r h coase in the first of the papers for which he was awarded the nobel prize in economics in the nature of the firm raised and answered a basic question about the concept of the firm and its boundaries coase explained why businesses exist and operate as they do why for instance ‘albeit pursuant to contracts under which most such producers and petitioner share the ultimate proceeds of sale toa pipeline company that transports the processed product to public_utilities for distribution to consumers economica date reprinted in coase the firm the market and the law and williamson winter eds the nature of the firm origins evolution and development - - companies choose to produce some goods or provide some services for themselves and contract with outsiders to provide other goods and services coase explained that relative market prices are not the sole factor transaction costs also affect the decision the nature and amount of those costs coase theorized frequently determine whether a company will seek an outside supplier or service provider or itself supply the item or perform the service whatever decision a gas well owner operator producer firm makes in any particular case there is a significant for 7see easterbrook derivative securities and corporate governance u chi l rev tedeschi e-commerce report n y times c12 date a generic description of a range of possibilities similar to those in the case at hand is found in joskow asset specificity and the structure of vertical relationships empirical evidence in williamson winter eds supra note there is a wide range of institutional arrangements that can be used to govern transactions between economic agents specific institutional arrangements emerge in response to various transactional considerations in order to minimize the total cost of making transactions the boundary between a firm anda market provides a very rough distinction between the two primary institutional mechanisms for allocating resources but this is the beginning not the end of the inquiry firms can take on many different organization structures market transactions can take many different forms ranging from simple spot transactions sale at the wellhead for a fixed price to complex long-term_contracts various sharing arrangements present in this case and described in tenth circuit opinion in duke energy ii the specific set of institutional arrangements chosen would represent the governance structure that minimized the total cost of consummating the transactions of interest - -- me dispositive economic sense in which any such producer firm uses a gathering system this is irrespective of whether the producer owns and operates the system itself or instead as in the case at hand sells its gas to petitioner at a fixed price at the wellhead enters into any one of the various ultimate sale proceeds sharing arrangements with petitioner also described in 172_f3d_1255 10th cir revg 109_tc_416 or has its gas processed through petitioner’s system for a fee and then sold for the producer’s account from the processing plant after the last stage of the productive process has been completed as shown by the opinion of the court_of_appeals for the tenth circuit in duke energy natural_gas corp with which judge foley and i agree the question under revproc_87_56 supra of who a gathering system is used by turns neither on who owns the producers or the system nor on who owns the gas processed through the system the gathering system is used by producers for production of natural_gas id irrespective of the effects on legal ownership and refinements of title of the terms of the contracts they use to have the gas from their wells processed through the system foley and vasquez jj agree with this dissenting opinion -- - foley j dissenting i disagree with the majority’s analysis and holding i the texas gathering systems tgs were production assets revproc_87_56 states that asset class includes assets used by natural_gas producers for production of natural_gas including gathering pipelines as the trial judge i concluded after analyzing all of the relevant evidence and testimony that clajon’s pipelines were gathering systems used by producers in the production of natural_gas gathering systems are essential to the production process because they treat unprocessed natural_gas by removing water hydrogen sulfide and carbon dioxide without dehydration and treatment the gas cannot be used and transmission companies would not accept it for transportation to ultimate consumers indeed without a properly designed gathering system the gas would never be produced at all but would simply remain in the ground thus the services provided by clajon were an integral part of the production process ' pipes in a gathering system generally deteriorate faster and have to be replaced more frequently than long-distance transmission pipelines because gathering system pipes have shorter physical lives than transmission pipelines it is reasonable to conclude that clajon’s gathering systems are within the asset class with the shorter recovery_period - - il the plain meaning of asset class controls i agree with the analysis and conclusion of the court_of_appeals for the tenth circuit in reversing 109_tc_416 172_f3d_1255 10th cir duke energy ii the court_of_appeals correctly refused to incorporate an ownership requirement into the phrase used by in asset class id the court stated the literal terms of asset class include any gathering system so long as it is used by a gas producer id pincite contrary to our opinion in duke energy i the court_of_appeals concluded that gathering systems owned by a nonproducer were ‘ used by’ producers through contractual arrangements id our holding in duke energy i should be overruled the central issue is whether the gathering systems were used by producers absent some ambiguity the plain meaning of a statute or regulation controls its interpretation use is not a difficult word to interpret or understand see black’s law dictionary 6th ed defining use as follows to convert to one’s service to employ to avail oneself of to utilize to carry out a purpose or action by means of to put into action or service especially to attain an end the majority’s holding that the gathering system must be owned by -- - natural_gas producers is contrary to the common understanding of the phrase used by the majority acknowledge that the decision of the court_of_appeals was based on the plain language of asset class e the phrase used by natural_gas producers see majority op p the majority however fail to analyze this language or present any cogent reasons why we should not strictly adhere to it without first finding that the language of asset class is ambiguous the majority begin their analysis of respondent’s revenue procedures using historical material to conclude that asset_depreciation_range classes were designed to encompass industries and entities rather than assets see majority op p historical development like legislative_history is a far less accurate embodiment of intent than plain language and is susceptible to a wide array of interpretations only after this historical analysis do the majority turn to the plain meaning even then a plain meaning analysis is applied only to asset cla sec_46 tiil the majority misinterpret the primary use doctrine before clajon purchased the southeast texas pipeline system setps e the largest of the six systems it is indisputable that this system was used primarily by natural_gas producers in the production process clajon continued to operate the setps without changing the system’s primary use the -- - producers connected to the tgs needed a gathering system to further the production process by removing impurities and delivering their gas to processing facilities indeed all of the producers connected to the tgs had contractual agreements to and did in fact use clajon’s gathering systems even in contracts where title passed to clajon the gathering system remained the means by which the producers’ gas ultimately traveled to the gas processing plant and transmission lines contrary to the majority’s holding the primary use of the tgs was the same regardless of who owned the systems or the gas flowing through the systems the majority base their holding on the theory that the availability of all asset classes depends on the primary use of the taxpayer rather than the primary use of the asset this is essentially an ownership requirement such a theory is inconsistent with the law sec_1 a --11 b b income_tax regs states that property shall be classified according to primary use even though the activity in which such property is primarily used is insubstantial in relation to all the taxpayer’s activities this regulation unequivocally states that regardless of the taxpayer’s activities the primary use of the asset determines the appropriate asset class for purposes of depreciation -- -- the majority interpret sec_1_167_a_-11 b income_tax regs as if it read that the property shall be classified according to the taxpayer’s primary use see majority op p emphasis added we however must take the law as we find it the regulation specifically states that our focus is the property’s primary use moreover the language of asset class requires only that the asset be used by a natural_gas producer in the production of natural_gas clajon’s gathering systems meet the requirement even though clajon was not a producer iv conclusion the plain language of asset class does not require that a gathering system be owned by a natural_gas producer to be included in that asset class while respondent is free to issue revised guidance revproc_87_56 simply requires that a gathering system be used by a natural_gas producer in order to fall within asset class the tgs is so used accordingly the majority’s conclusion is incorrect and petitioner is entitled to recover the cost of the gathering systems over a -year period wells swift beghe vasquez and marvel jj agree with this dissenting opinion
